Exhibit 10.3

 

SEVENTH LOAN MODIFICATION AGREEMENT

 

This Seventh Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of June 14, 2016, by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”) and
AEGERION PHARMACEUTICALS, INC., a Delaware corporation with its chief executive
office located at One Main Street, 8th Floor, Cambridge, Massachusetts  02142
(“Borrower”).

 

1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of March 28, 2012,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of March 28, 2012, between Borrower and Bank, as amended by that certain
First Loan Modification Agreement dated as of July 10, 2012, between Borrower
and Bank, as amended by that certain Second Loan Modification Agreement dated as
of December 6, 2012, between Borrower and Bank, as amended by that certain
Consent and Third Loan Modification Agreement dated as of December 12, 2013,
between Borrower and Bank, as amended by that certain Fourth Loan Modification
Agreement dated March 26, 2014, between Borrower and Bank, as amended by that
certain Fifth Loan Modification Agreement dated as of January 9, 2015, between
Borrower and Bank, and as further amended by that certain Sixth Loan
Modification Agreement dated as of August 7, 2015, between Borrower and Bank (as
amended, the “Loan Agreement”).  Hereinafter, the Loan Agreement, together with
all other documents evidencing or securing the Obligations prior to
effectiveness of this Loan Modification Agreement shall be referred to as the
“Existing Loan Documents”.  Capitalized terms used but not otherwise defined
herein shall have the same meaning as in the Loan Agreement.

 

2.             DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is
secured by (a) the Collateral as described in the Loan Agreement (as amended
hereby) and (b) the Intellectual Property Collateral as defined in that certain
Intellectual Property Security Agreement by and between Borrower and Bank dated
as of the date hereof (as amended or supplemented, the “IP Agreement”).

 

3.             DESCRIPTION OF CHANGE IN TERMS.

 

A.                                    Modifications to Loan Agreement.

 

1                                         The Loan Agreement shall be amended by
deleting the following appearing as Section 4.2 thereof:

 

“4.2        Priority of Security Interest. Borrower represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens that expressly have superior priority to Bank’s
Lien under this Agreement). If Borrower shall acquire a commercial tort claim,
Borrower shall promptly notify Bank in a writing signed by Borrower of the
general details thereof and grant to Bank in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to Bank.”

 

and inserting in lieu thereof the following:

 

“4.2        Priority of Security Interest. Borrower represents, warrants, and
covenants that the security interest granted herein (i) is and shall at all
times continue to be a legal and valid security interest, and (ii) subject to
the filings described in Section 4.3(a), a first priority perfected security
interest in all Collateral in which a security interest may be perfected by
filing, recording or registering a financing statement or analogous document in
the United States (or any political subdivision thereof) and its territories and
possessions pursuant to the Code or obtaining a Control Agreement in favor of
Bank.  The Collateral may also be subject to Permitted Liens.  If Borrower shall
acquire a commercial tort claim, Borrower shall promptly notify Bank in a
writing signed

 

1

--------------------------------------------------------------------------------


 

by Borrower of the general details thereof and grant to Bank in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Bank.”

 

2                                         The Loan Agreement shall be amended be
deleting the following appearing as Section 4.3 thereof:

 

“4.3        Authorization to File Financing Statements.  Borrower hereby
authorizes Bank to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of Bank
under the Code.”

 

and inserting in lieu thereof the following:

 

“4.3        Authorization to File Financing Statements; Other Documents. 
(a) Borrower hereby authorizes Bank to file financing statements, without notice
to Borrower, with all appropriate jurisdictions to perfect or protect Bank’s
interest or rights hereunder, including a notice that any disposition of the
Collateral, by either Borrower or any other Person, shall be deemed to violate
the rights of Bank under the Code.  (b) Borrower hereby further authorizes Bank
to file or record with the United States Patent and Trademark Office (and any
successor office) such documents as may be necessary or advisable to perfect or
protect Bank’s interest or rights hereunder.”

 

3                                         The Loan Agreement shall be amended by
(i) deleting “and” in Section 6.2(k), (ii) deleting “.” in Section 6.2(l) and
replacing it with “; and”, and (iii) inserting the following new subsection to
appear as (m) thereof:

 

“(m)        prompt written notice of (i) any material change in the composition
of the Myalept Intellectual Property, and (ii) Borrower’s knowledge of an event
that could reasonably be expected to materially and adversely affect the value
of the Myalept Intellectual Property.”

 

4                                         The Loan Agreement shall be amended be
deleting the following appearing as Section 7.5 thereof:

 

“7.5        Encumbrance.  Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens or Permitted Factoring, permit any Collateral not to be subject to the
first priority security interest granted herein, or enter into any agreement,
document, instrument or other arrangement (except with or in favor of Bank) with
any Person which directly or indirectly prohibits or has the effect of
prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property, except as is otherwise permitted in
Section 7.1 hereof and the definition of “Permitted Liens” herein.”

 

and inserting in lieu thereof the following:

 

“7.5        Encumbrance.  Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens or Permitted Factoring, permit any Collateral not to be subject to the
security interest granted herein, or enter into any agreement, document,
instrument or other arrangement (except with or in favor of Bank) with any
Person which directly or indirectly prohibits or

 

2

--------------------------------------------------------------------------------


 

has the effect of prohibiting Borrower or any Subsidiary from assigning,
mortgaging, pledging, granting a security interest in or upon, or encumbering
any of Borrower’s or any Subsidiary’s Intellectual Property, except as is
otherwise permitted in Section 7.1 hereof and the definition of “Permitted
Liens” herein.”

 

5                                         The Loan Agreement shall be amended by
by (i) deleting “or” at the end of Section 8.9, (ii) changing “.” to “; or” at
the end of Section 8.10, and (iii) inserting the following new section to appear
as Section 8.11 (QLT Loan Agreement) thereof:

 

“8.11      QLT Loan Agreement.  The occurrence of an Event of Default (as
defined in the QLT Loan Agreement) under the QLT Loan Agreement.”

 

6                                         The term “Permitted Indebtedness” in
Section 13.1 of the Loan Agreement shall be amended by (i) deleting “and” at the
end of clause (f), (ii) changing “.” to “;” at the end of clause (g),
(iii) changing “;” to “; and” at the end of clause (h), and (iv) inserting the
following new provision to appear as clause (i) thereof:

 

“(i)          Borrower’s Indebtedness to QLT Inc. up to a maximum principal
amount incurred not to exceed Fifteen Million Dollars ($15,000,000.00) plus
interest that is capitalized and added to the outstanding principal amount, plus
interest thereon, provided, however, that such permitted amount shall reduce on
a dollar-for-dollar basis as the principal portion of such Indebtedness is
repaid or otherwise satisfied; provided further, however, that such Indebtedness
is only permitted to the extent such Indebtedness constitutes Subordinated
Debt.”

 

7                                         The term “Permitted Liens” in
Section 13.1 of the Loan Agreement shall be amended by (i) amending and
restating clause (h) in its entirety as follows:

 

“(h)       (i) non-exclusive license of Intellectual Property granted to third
parties in the ordinary course of business, and licenses of Intellectual
Property that could not result in a legal transfer of title of the licensed
property that may be exclusive in respects other than territory and that may be
exclusive as to territory only as to discreet geographical areas outside of the
United States and (ii) any licenses or sublicenses existing as of the date
hereof granted to third parties or Affiliates which constitute a portion of the
Myalept Intellectual Property;”

 

(ii) changing “.” to “;” at the end of clause (i), (iii) changing “;” to “; and”
at the end of clause (j), and (iv) inserting the following new provision to
appear as clause (k) thereof:

 

“(k)       Liens in favor of QLT Inc. securing the Indebtedness described in
subsection (i) of the definition of Permitted Indebtedness, provided, however,
that such Liens are only permitted to the extent that such Liens are (x) only on
property in which Bank has been granted a legal and valid security interest
hereunder, and (y) subject to the Subordination Agreement.”

 

8                                         The Loan Agreement shall be amended by
deleting the following definition appearing in Section 13.1 thereof:

 

““Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
any Bank Services Agreement, any subordination agreement, any note, or notes or
guaranties executed by Borrower, and any other present or future agreement
between Borrower and/or for the benefit of Bank in connection with any of the
foregoing, all as amended, restated, or otherwise modified.”

 

3

--------------------------------------------------------------------------------


 

and inserting in lieu thereof the following:

 

““Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the IP Agreement, any Bank Services Agreement, any subordination agreement, any
note, or notes or guaranties executed by Borrower, and any other present or
future agreement between Borrower and/or for the benefit of Bank in connection
with any of the foregoing, all as amended, restated, or otherwise modified.”

 

9                                         The Loan Agreement shall be amended by
inserting the following new definitions to appear alphabetically in Section 13.1
thereof:

 

““2016 Amendment Date” means June 14, 2016.

 

““Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.”

 

““IP Agreement” means, collectively, (a) that certain Trademark Security
Agreement executed and delivered by Borrower to Bank dated as of the 2016
Amendment Date, as amended, modified, supplemented, and/or restated from time to
time and (b) that certain Patent Security Agreement executed and delivered by
Borrower to Bank dated as of the 2016 Amendment Date, as amended, modified,
supplemented, and/or restated from time to time.”

 

““Myalept Intellectual Property” means (a) all Intellectual Property owned or
in-licensed by the Borrower material to the conduct of the Borrower’s and its
Subsidiaries’ business relating to metreleptin products, including, without
limitation, the Myalept® product line, including without limitation the
Intellectual Property listed on Exhibit E hereto and (b) any proceeds thereof.”

 

““QLT Loan Agreement” is that certain Loan and Security Agreement by and between
QLT Inc. and Borrower dated as of June 14, 2016.”

 

10                                  The Collateral description appearing on
Exhibit A to the Loan Agreement is hereby replaced with the Collateral
description attached as Schedule 1 hereto.  Borrower hereby grants to Bank, to
secure the payment and performance in full of all the Obligations and the
performance of each of Borrower’s duties under the Loan Documents, a continuing
security interest in, and pledges to Bank, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds thereof.

 

11                                  The list of Intellectual Property attached
hereto as Schedule 2 shall be added to the Loan Agreement as new Exhibit E
thereto.

 

4.             FEES.  Borrower shall reimburse Bank for all reasonable legal
fees and expenses incurred in connection with this Loan Modification Agreement.

 

5.             CONSENT.  Pursuant to Section 7.2(c)(ii) of the Loan Agreement,
Bank hereby consents to Borrower executing that certain Agreement and Plan of
Merger dated as of the date hereof by and among QLT Inc., Borrower and Isotope
Acquisition Corp.

 

6.             CONSISTENT CHANGES.  The Existing Loan Documents are hereby
amended wherever necessary to reflect the terms and provisions of this Loan
Modification Agreement.

 

7.             RESERVATION OF RIGHTS; NO WAIVER OF DEFAULTS.  Nothing contained
herein is intended to be, and shall not be construed as, a waiver, cure, or
release of any default or Event of Default, including without

 

4

--------------------------------------------------------------------------------


 

limitation, the Stated Events of Default (as defined in the Forbearance
Amendment, as defined below).  Bank hereby expressly reserves all of its rights
and remedies under the Loan Documents and applicable law, including without
limitation, in connection with the Stated Events of Default.

 

8.             RATIFICATION OF LOAN DOCUMENTS.  Except as expressly modified by
this Loan Modification Agreement, Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to Bank, and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.

 

9.             NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees
that Borrower has no offsets, defenses, claims, or counterclaims against Bank
with respect to the Obligations, or otherwise, and that if Borrower now has, or
ever did have, any offsets, defenses, claims, or counterclaims against Bank,
whether known or unknown, at law or in equity, all of them are hereby expressly
WAIVED and Borrower hereby RELEASES Bank from any liability thereunder.

 

10.          CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect.  Bank’s agreement to modifications to the existing Obligations
pursuant to this  Loan Modification Agreement in no way shall obligate Bank to
make any future modifications to the Obligations.  Nothing in this Loan
Modification Agreement shall constitute a satisfaction of the Obligations.  It
is the intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker will be released by virtue of this Loan Modification
Agreement.

 

11.          JURISDICTION/VENUE.  Borrower accepts for itself and in connection
with its properties, unconditionally, the exclusive jurisdiction of any state or
federal court of competent jurisdiction in the Commonwealth of Massachusetts in
any action, suit, or proceeding of any kind against it which arises out of or by
reason of this Loan Modification Agreement; provided, however, that if for any
reason Bank cannot avail itself of the courts of the Commonwealth of
Massachusetts, then venue shall lie in Santa Clara County, California. 
NOTWITHSTANDING THE FOREGOING,  BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION WHICH BANK DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON
THE COLLATERAL OR TO OTHERWISE ENFORCE BANK’S RIGHTS AGAINST THE BORROWER OR ITS
PROPERTY.

 

12.          COUNTERSIGNATURE.  This Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Bank.

 

13.          CONDITIONS PRECEDENT.  As a condition precedent to the
effectiveness of this Loan Modification Agreement, Bank shall have received (or
shall have affirmatively waived delivery thereof) the following prior to or
concurrently herewith, each in form and substance satisfactory to Bank:

 

A.                                    duly executed signature of Borrower to
this Loan Modification Agreement;

 

B.                                    duly executed signature of Borrower to the
IP Agreement;

 

C.                                    Bank shall have filed a UCC-3 amendment in
a form and substance acceptable to Bank in all respects, and shall have received
confirmation that Bank maintains a first priority security interest in all
Collateral, other than the lien in favor of QLT, Inc. on the Myalept
Intellectual Property;

 

D.                                    a copy of a subordination agreement in a
form and substance acceptable to Bank in all respects executed by QLT, Inc.;

 

5

--------------------------------------------------------------------------------


 

E.                                     duly executed signature of Borrower to
that certain Fifth Amendment to Forbearance Agreement of even date herewith
between Borrower and Bank in a form and substance acceptable to Bank in all
respects (the “Forbearance Amendment”); and

 

F.                                      Borrower’s payment of all Bank Expenses.

 

[Signature Page to Follow.]

 

6

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:

BANK:

 

 

AEGERION PHARMACEUTICALS, INC.

SILICON VALLEY BANK

 

 

By:

/s/ Gregory D. Perry

 

By:

/s/ Clark Hayes

 

 

Name: Gregory D. Perry

Name: Clark Hayes

 

 

Title: Chief Financial Officer

Title: Director

 

[Signature page to Seventh Loan Modification Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

EXHIBIT A — COLLATERAL DESCRIPTION

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, the Myalept Intellectual Property, and
all other investment property, supporting obligations, and financial assets,
whether now owned or hereafter acquired, wherever located; and

 

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include (i) any
Intellectual Property other than the Myalept Intellectual Property or (ii) any
voting equity interests of any direct or indirect Foreign Subsidiaries of
Borrower in excess of sixty-five percent (65.0%) of the total voting equity
interests of such Foreign Subsidiaries; provided, further, that if a judicial
authority (including a U.S. Bankruptcy Court) would hold that a security
interest in the underlying Intellectual Property is necessary to have a security
interest in such Accounts and such property that are proceeds of Intellectual
Property, then the Collateral shall automatically, and effective as of the
Effective Date, include the Intellectual Property to the extent necessary to
permit perfection of Bank’s security interest in such Accounts and such other
property of Borrower that are proceeds of the Intellectual Property.

 

Pursuant to Section 7.5 of the Loan Agreement, Borrower has agreed not to
encumber any of its Intellectual Property (other than in respect of Permitted
Liens) without Bank’s prior written consent.

 

--------------------------------------------------------------------------------


 

Schedule 2

 

EXHIBIT E

 

MYALEPT INTELLECTUAL PROPERTY

 

Trademarks

 

Trademark

 

Status

 

Country

 

Application No. /
Registration No.

MYALEPT

 

Registered

 

United States

 

85/484,675

 

 

 

 

 

 

4,589,120

 

 

 

 

 

 

 

MYALEPT LOGO

 

Registered

 

United States

 

86/043,958

 

 

 

 

 

 

4,607,022

 

 

 

 

 

 

 

MYALEPT

 

Pending

 

Argentina

 

3.434.857

 

 

 

 

 

 

 

MYALEPT

 

Registered

 

Australia

 

1489472

 

 

 

 

 

 

 

MYALEPT LOGO

 

Registered

 

Australia

 

1607431

 

 

 

 

 

 

 

MYALEPT

 

Pending

 

Brazil

 

840579845

 

 

 

 

 

 

 

MYALEPT

 

Registered

 

Canada

 

1576839

 

 

 

 

 

 

TMA930,412

 

 

 

 

 

 

 

MYALEPT LOGO

 

Accepted - Declaration of Use Required

 

Canada

 

1664588

 

 

 

 

 

 

 

MYALEPT

 

Registered

 

Chile

 

1.168.266

 

 

 

 

 

 

1.190.345

 

 

 

 

 

 

 

MYALEPT

 

Allowed

 

China

 

13364976

 

 

 

 

 

 

 

MYALEPT LOGO

 

Registered

 

China

 

14052029

 

 

 

 

 

 

 

MYALEPT

 

Pending

 

Colombia

 

15202423

 

 

 

 

 

 

 

MYALEPT

 

Pending

 

Ecuador

 

2015-36280

 

 

 

 

 

 

 

MYALEPT

 

Registered

 

Europe

 

10858454

 

 

 

 

 

 

 

MYALEPT LOGO

 

Registered

 

Europe

 

12623682

 

 

 

 

 

 

 

MYALEPT

 

Pending

 

India

 

2543005

 

--------------------------------------------------------------------------------


 

Trademark

 

Status

 

Country

 

Application No. /
Registration No.

 

 

(objected)

 

 

 

 

 

 

 

 

 

 

 

MYALEPT LOGO

 

Pending

 

India

 

2684451

 

 

 

 

 

 

 

MYALEPT

 

Registered

 

Japan

 

2012-042755

 

 

 

 

 

 

5507673

 

 

 

 

 

 

 

MYALEPT LOGO

 

Registered

 

Japan

 

2014-013119

 

 

 

 

 

 

5729874

 

 

 

 

 

 

 

MYALEPT

 

Pending

 

Mexico

 

1,649,550

 

 

 

 

 

 

1595782

 

 

 

 

 

 

 

MYALEPT

 

Pending

 

Peru

 

630758

 

 

 

 

 

 

 

MYALEPT

 

Abandoned

 

Turkey

 

2012/44923

 

 

 

 

 

 

 

MYALEPT LOGO

 

Abandoned

 

Turkey

 

2014/14790

 

 

 

 

 

 

 

MYALEPT

 

Registered

 

Taiwan

 

101024566

 

 

 

 

 

 

1543918

 

 

 

 

 

 

 

MYALEPT LOGO

 

Registered

 

Taiwan

 

103009459

 

 

 

 

 

 

1675336

 

 

 

 

 

 

 

MYALEPT

 

Pending

 

Venezuela

 

12704-15

 

 

 

 

 

 

 

MYALEPT

 

Pending

 

Vietnam

 

4-2015-22492

 

 

 

 

 

 

 

LEPTREEV

 

Abandoned

 

United States

 

85/484,680

 

 

 

 

 

 

 

MYMLEP

 

Abandoned

 

United States

 

85/484,672

 

 

 

 

 

 

 

MYMLEP

 

Registered

 

Australia

 

1490035

 

 

 

 

 

 

 

MYMLEP

 

Accepted - Declaration of Use Required

 

Canada

 

1577140

 

 

 

 

 

 

 

MYMLEP

 

Registered

 

Europe

 

10874031

 

 

 

 

 

 

 

MYMLEP

 

Registered

 

Japan

 

2012-042756

 

 

 

 

 

 

5507674

 

 

 

 

 

 

 

MYMLEP

 

Registered

 

Korea

 

40-2012-29799

 

 

 

 

 

 

40-978892

 

 

 

 

 

 

 

MYMLEP

 

Registered

 

Turkey

 

2012/44934

 

 

 

 

 

 

 

MYMLEP

 

Registered

 

Taiwan

 

101025081

 

 

 

 

 

 

1549982

 

 

 

 

 

 

 

PAZLEP

 

Abandoned

 

United States

 

85/484,679

 

 

 

 

 

 

 

PAZLEP

 

Registered

 

Europe

 

10874014

 

 

 

 

 

 

 

BY MY SIDE

 

Abandoned

 

Australia

 

1376822

 

 

 

 

 

 

 

BY MY SIDE

 

Abandoned

 

China

 

8899984

 

--------------------------------------------------------------------------------


 

Trademark

 

Status

 

Country

 

Application No. /
Registration No.

BY MY SIDE LOGO

 

Abandoned

 

China

 

8899984

 

 

 

 

 

 

 

BY MY SIDE

 

Abandoned

 

Europe

 

4202479

 

 

 

 

 

 

 

BY MY SIDE

 

Abandoned

 

Norway

 

200413023

 

 

 

 

 

 

237427

 

 

 

 

 

 

 

BY MY SIDE

 

Abandoned

 

Switzerland

 

50439/2005

 

 

 

 

 

 

533384

 

 

 

 

 

 

 

BY MY SIDE

 

Pending

 

United States

 

86/786,387

 

 

 

 

 

 

 

BY MY SIDE LOGO

 

Pending

 

United States

 

86/786,368

 

 

 

 

 

 

 

BY MY SIDE

 

Unfiled

 

Canada

 

TBD

 

 

 

 

 

 

 

BY MY SIDE LOGO

 

Unfiled

 

Canada

 

TBD

 

 

 

 

 

 

 

MYALEPTA

 

Pending

 

Europe

 

15338346

 

 

 

 

 

 

 

LEPTOMET

 

Pending

 

Europe

 

15520547

 

Patents

 

Case
Type

 

App Number

 

Pat
Number

 

Application
Status

 

Country Name

PCT

 

112013007385.3

 

 

 

Pending

 

Brazil

PCT

 

2813038

 

 

 

Pending

 

Canada

PCT

 

201180056939.4

 

 

 

Pending

 

China (People’s Republic)

PCT

 

201390474

 

 

 

Pending

 

Eurasian Patent Organization

PCT

 

11833075.2

 

 

 

Published

 

European Patent Convention

REP

 

14101095.6

 

 

 

Pending

 

Hong Kong

PCT

 

3351/DELNP/2013

 

 

 

Pending

 

India

PCT

 

2013-531786

 

 

 

Pending

 

Japan

PCT

 

MX/A/2013/003472

 

 

 

Pending

 

Mexico

CON

 

14/703523

 

 

 

Published

 

United States

PCT

 

112013007388.8

 

 

 

Pending

 

Brazil

PCT

 

2813087

 

 

 

Pending

 

Canada

PCT

 

201180057153.4

 

 

 

Pending

 

China (People’s Republic)

PCT

 

201390497

 

 

 

Pending

 

Eurasian Patent Organization

PCT

 

11833080.2

 

 

 

Pending

 

European Patent Convention

REP

 

14101094.7

 

 

 

Published

 

Hong Kong

PCT

 

3199/DELNP/2013

 

 

 

Pending

 

India

PCT

 

2013-531789

 

 

 

Pending

 

Japan

PCT

 

MX/A/2013/003482

 

 

 

Pending

 

Mexico

CON

 

14/800537

 

 

 

Pending

 

United States

 

--------------------------------------------------------------------------------


 

Case
Type

 

App Number

 

Pat
Number

 

Application
Status

 

Country Name

PCT

 

14/129,793

 

 

 

Abandoned

 

United States

PCT

 

201280043718.8

 

 

 

Pending

 

China (People’s Republic)

PCT

 

12811361.0

 

 

 

Pending

 

European Patent Convention

REP

 

14109560.5

 

 

 

Published

 

Hong Kong

PCT

 

2014-520216

 

 

 

Pending

 

Japan

CON

 

14/837705

 

 

 

Pending

 

United States

PRO

 

62/154906

 

 

 

Unpublished

 

United States

 

Licenses

 

1.              License Agreement between Amylin Pharmaceuticals, Inc. and Amgen
Inc., dated February 7, 2006 (as amended, supplemented, or otherwise modified
from time to time).

 

2.              Material Cooperative Research and Development Agreement between
the National Institutes of Diabetes and Digestive and Kidney Disease, an
Institute of the National Institutes of Health, and Amgen Inc., ratified
June 20, 2000, as amended by Amendment No. 1, signed October 31, 2001, and
Amendment No. 2, dated March 27, 2003 (as amended, supplemented, or otherwise
modified from time to time).

 

3.              Clinical Research Grant Agreement between the University of
Texas Southwestern Medical Center at Dallas and Amgen Inc., dated July 24, 2000,
as amended by Amendment No. 1, dated January 31, 2002 (as amended, supplemented,
or otherwise modified from time to time).

 

4.              License Agreement between Shionogi & Co., Ltd and Amylin
Pharmaceuticals, Inc., dated July 8, 2009 (as amended, supplemented, or
otherwise modified from time to time).

 

5.              Letter Agreement between Amylin Pharmaceuticals, LLC and the
University of Texas Southwestern Medical Center, dated December 23, 2014 (as
amended, supplemented, or otherwise modified from time to time).

 

--------------------------------------------------------------------------------